STUART, Justice
(concurring specially).
J.C. was charged with trafficking in marijuana. To sustain a conviction for trafficking in marijuana, the State had to establish, that J.C. was in “constructive possession of, in excess of one kilo or 2.2 pounds of any part of the plant of the genus Cannabis.” See § 13A-12-231(1), Ala.Code 1975. The State did not meet this burden. While. the State presented sufficient evidence to sustain a conviction for possession of marijuana, it did not present sufficient evidence to support a conviction for trafficking in marijuana.